IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RICHARD LINTON CRAWFORD III,           : No. 204 WAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
COMMONWEALTH OF PENNSYLVANIA,          :
DEPARTMENT OF TRANSPORTATION,          :
BUREAU OF DRIVER LICENSING,            :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.